Citation Nr: 1301405	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disability (claimed as heart murmur, mitral valve prolapse, and right bundle branch block).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing in Washington, DC; however, he withdrew that request in October 2009.  In March 2011, the Board remanded the above issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  The claim was remanded in March 2011 for the Veteran to undergo a VA heart examination and to obtain medical opinions. 

While the Veteran was provided with a VA examination in April 2011, the Board notes the examiner provided confusing answers to the questions posed.  Therefore, the Board finds that a remand to obtain an addendum to the April 2011 VA examination is required.  

In this regard, the Board notes that the examiner indicated that the last echocardiogram done in October 2006 showed "mild thickening of anterior mitral valve leaflet with trace MR- (no MVP), normal LV size function and normal RV function."  She noted the course since onset was stable and that there was no current treatment.  It appears that no stress test was accomplished during the examination.  The examiner simply noted that the Veteran runs 4 miles 3 times a week.  Heart size was noted as normal by echocardiogram.  It appears the last testing for LV dysfunction was done in 2006.  An EKG was conducted in April 2011 showing "nsr 65 bpm RBBB (qrs 138 ms)."  The examiner noted a diagnosis of right bundle branch block.  In response to the question as to whether the disability at least as likely as not arose during service or is related to service, the examiner stated that she cannot resolve the issue without resort to mere speculation because the finding of RBBB in service was on the Veteran's first EKG and he has no cardiac symptoms, no cardiac history, a normal cardiac and normal echocardiogram evaluation.  She stated that RBBB is not an uncommon congenital asymptomatic EKG finding and he has no history to suggest that this electrical conduction pattern developed as a result of an acute process.  

Review of the examination report suggests that the examiner may be stating that the Veteran has no current heart disability, and that his RBBB is a congenital condition that was not aggravated by service.  However, it is unclear to the Board whether the 2006 finding of "mild thickening of anterior mitral valve leaflet with trace MR" constitutes a heart disability.  For purposes of establishing service connection, there must be a disability present.  However, the disability does not need to be symptomatic for service connection to be established.  It is unclear from the examination report whether the Veteran actually has some type of heart disability that is asymptomatic (i.e. is the mild thickening of anterior mitral valve leaflet with trace MR a heart disability), or actually does not suffer from any heart disability, and only has an abnormal EKG finding of RBBB which the examiner does not find to be a heart disability.  Due to the nature of the form being completed by the examiner, the opinion concerning the congenital nature of the RBBB and aggravation also need to be clarified. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Ask the Veteran to provide the names and addresses for all treatment providers, both VA and private, who have treated him for complaints related to his claimed heart condition.  After obtaining authorizations from the Veteran, the RO/AMC should request any relevant records identified.  All actions to obtain the requested record should be documented fully in the claims file.  If requested records cannot be obtained, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible and any relevant records are associated with the file, the RO/AMC should forward the claims file to the physician who conducted the April 2011 VA examination, if available.  If an additional examination and/or testing is required to provide answers to the below questions, the Veteran should be afforded another examination with all needed testing.  After a review of the claims file (and any new examination and/or testing deemed necessary by the physician), the physician should respond to the following questions:

a.  Was it the examiner's conclusion in April 2011 that the Veteran had no current heart disability?  Please explain the reasons for your conclusions.

b.  Does the "mild thickening of anterior mitral valve leaflet with trace MR" noted on the October 2006 echocardiogram indicate that the Veteran does suffer from a current heart disability, even though it causes no symptoms presently?  If it is considered a current heart disability, is it at least as likely as not related to the RBBB and/or mitral valve prolapse diagnosed in service?  Please explain the reasons for your conclusions.

c.  Concerning the Veteran's RBBB, was it the opinion of the examiner on the April 2011 examination that the Veteran's RBBB was most likely congenital in nature?  If so, is it still the examiner's opinion that the RBBB was not aggravated (permanently worsened beyond normal progress) by service?  Please explain the reasons for your conclusions.

d.  Concerning the Veteran's mitral valve prolapsed diagnosed in service, is this condition most likely congenital in nature?  If so, was the condition aggravated (permanently worsened beyond normal progress) by service?  Please explain the reasons for your conclusions.

The physician should explain the reasoning for the opinions provided. 

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

